








CHAMPION PAIN CARE CORPORATION.




CONSULTING AGREEMENT




Agreement made as of the 1st day of May, 2015 by and between Champion Pain Care
Corporation, a Delaware corporation with an address for doing business at 48
Wall Street, New York, NY 10005 (the “Company”) and CGPM, LLC, a Maryland
limited liability company, with an office for doing business at 200 Red Tail
Court, Ashton, MD 20905.

1.

Definitions

In this Agreement:

(a)

"Affiliate" ” means and affiliate  of, or person affiliated  with a specified
person, is a person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with,
the person.

(b)

"Agreement" means this agreement, as amended or supplemented from time to time.

(c)

"Business of the Group" means:

(i) the business of the commercialization of the Champion Pain Care Protocol
(“the Protocol”) as directed by the management of the Company;

(ii) the provision of related consulting services; and

(iii) any other material business carried on from time to time by any member of
the Group.

(d)

"Breach" of this Agreement by the Consultant means:

(i)

the conviction of the Consultant of a crime (indictable level or penalized by
incarceration or a lesser crime involving moral turpitude), or any act involving
money or other property involving any member of the Group that would constitute
a crime in the jurisdiction involved;

(ii)

any act of fraud, misappropriation, dishonesty, embezzlement or similar conduct
against any member of the Group or customer of any member of the Group;

(iii)

any material breach of any of the terms of this Agreement by the Consultant,
including the failure to devote adequate time to the Business of the Group;
willful failure by the Consultant in the performance of any of the duties under
this Agreement; the use of illegal drugs or the habitual and disabling use of
alcohol or drugs; or conduct by the Consultant amounting to insubordination
which remains uncured alter the expiration of seven (7) calendar days following
the delivery of written notice of such breach to the Consultant by the Company;

(iv)

any threatened or actual attempt by the Consultant to secure any personal profit
in connection with the Business of the Group or the corporate opportunities of
any member of the Group; and

(v)

any willful or negligent act which is materially injurious to the Business of
the Group.

(e)

"Company" means Champion Pain Care Corporation., a Delaware corporation, with
its office at 48 Wall Street, 10th Floor, New York, NY 10005.

(f)

"Confidential Information" means all confidential or proprietary facts, data,
techniques, materials and other information relating to the Business of the
Group or the Group's medical, technical or scientific interests which may before
or after the Effective Date be disclosed to the Consultant by any member of the
Group or which may otherwise come within the knowledge of the Consultant or
which may be developed by the Consultant in the course of the services provided
under this Agreement or from any other Confidential Information. Confidential
Information includes, without limiting the generality of





1













the foregoing, trade secrets, know-how, concepts, techniques, processes,
designs, cost data, software programs, formulae, developmental or experimental
work, work in process, information concerning business opportunities, including
all ventures considered by the Company whether or not pursued, customer
information, including customer names, addresses, markets and knowledge of the
Company’s contracts with its customers and any financial information, including
costs, sales, income, profits, salaries and wages.

(g)

"Effective Date" means the date first written above, irrespective of the dates
this Agreement is signed by the parties to this agreement.

(h)

"Group" means the Company and its Affiliates.

(i)

"Intellectual Property Rights" means all rights in respect of intellectual
property including, without limitation, all patents, industrial designs, medical
procedures, know-how, trade secrets, privacy and trade-mark rights and
copyright, to the extent those rights may exist.

(j)

"Person" means any individual, partnership, limited partnership, joint venture,
syndicate, sole

proprietorship, company or corporation with or without share capital,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, regulatory body or agency, government or
governmental agency or entity however designated or constituted.




(k)

"Termination Date" means and will be deemed to have occurred on the date that
written notice is received or deemed to have been received pursuant to
paragraphs 7.1 or 7.3 or the date of termination by the Company pursuant to
paragraph 7.2.

(1)

"Works' means copyrightable works of authorship including, without limitation,
any technical

descriptions for products, user guides, illustrations, advertising materials,
computer programs (including the contents of read only memories) and any
contribution to such materials.

2.

Retention for Services

2.1.

Consulting Services: The Company hereby retains the Consultant as an Independent
Contractor and the Consultant hereby accepts and agrees to such retention in
accordance with the terms hereof. The Consultant shall render consulting
services with respect to the securing the acquisition of and joint venture and
licensing agreements with qualified clinics specializing in pain management and
such other Business of the Group as may from time to time be requested by the
Company, acting reasonably (the "Services") as set forth in Schedule “A”.

2.2.

Scope of Duties: It is acknowledged and agreed that the Consultant will devote
sufficient time and attention to the business and affairs of the Business of the
Company as is reasonably necessary given the nature of the services to be
provided under this Agreement, to perform the Services faithfully, diligently
and in the best interests of the Company.

2.3.

Term: The term (the "Term") of this Agreement will commence on the date first
written above, irrespective of the dates this Agreement is signed by the parties
to this Agreement, and will terminate one year from the date hereof, subject to
earlier termination of this Agreement as set forth in Section 7 of this
Agreement.

3.

Remuneration and Expenses

3.1.

Upon the execution of this Agreement the Company shall issue to Consultant
4,500,000 shares of the Company’s common stock (the “Retainer Shares”) at the
agreed upon value of $25,000 which includes payment for  previous
non-compensated services to the Company by the Consultant.  Consultant agrees to
continue to provide Executive Management Consulting Services to the Company, as
set forth in Schedule “A.”

3.2.

In the event the Company, as result of the efforts of the Consultant, completes
a major transaction that results in a change in management control of the
Company or the acquisition of one or more clinics or a significant change in the
approach to the development of the pain management business or any of material





2













change in the business that, in the opinion of the management of the Company,
will lead to a significant increase in the value of the Company during the Term,
the Company agrees to issue to Consultant Eight Million (8,000,000) Shares of
its Common Stock at the agreed upon value of $50,000.

3.3.

Expenses: The Company will reimburse the Consultant for all pre-approved
travelling and other pre-approved, out-of-pocket expenses actually and properly
incurred by the Consultant in connection with the Consulting Services hereunder
provided that the Consultant shall first furnish statements and vouchers for all
such expenses to the Company.

3.4.

Incentive Participation: The Consultant will also be eligible to participate in
incentive programs that the Company may implement from time to time at the
discretion of the Board of Directors.

3.5.

Stock Options: The Consultant will be entitled to participate in the Company's
Incentive Stock Option Plan as may be established, from time to time, by the
Board of Directors of the Company in amounts to be mutually agreed upon by the
Company and the Consultant consistent with the terms of any such plan.

4.

Relationship

4.1.

Independent Contractor: It is acknowledged and agreed that it is the intention
of the parties to this Agreement that the Consultant is being retained by the
Company as, and that the Consultant is intended to be, an independent contractor
and that the Consultant shall have no authority to enter into any agreement or
incur any obligation on behalf of the Company, except with the specific prior
written consent of the Company, and that the Consultant will not be an employee
of the Company and the Company will not be required to make contributions for
employment insurance, pension plans or other similar levies in respect of the
fee for services to be paid to the Consultant under this Agreement . Consultant
shall not be entitled to receive any employment benefits offered to employees of
Company including workers’ compensation insurance coverage and Consultant shall
at all times represent and disclose that it is an independent contractor of the
Company and shall not represent to any third party that Consultant is an
employee, agent,  or representative of the Company. The Company shall not
withhold any funds from Consultant for tax or other governmental purposes and it
is understood that Consultant shall be responsible for the payment of same.
Consultant shall indemnify and save the Company harmless from and against all
claims, actions, losses, expenses, costs or damages of every nature and kind
whatsoever which the Company or its officers, employees or agents may suffer as
a result of the Consultant's non-compliance with this paragraph 4.1.

5.

Assignment of Interest in Inventions

5.1.

Disclosure: The Consultant will make prompt and full disclosure to the Company
of any work, know-how, biological material, research, discovery, invention,
development, production, process or improvement relating to the Business of the
Group produced, created, conceived, made, improved upon or participated in by
the Consultant in the course of or relating to the retainer hereunder with the
Company or with any other member of the Group (the "Inventions"). The Consultant
will keep and maintain adequate and current written records of all Inventions
and make such records available to the Company at all times. All records are and
will remain the sole property of the Company.

5.2.

Assignment: The Company will hold all Intellectual Property Rights in respect of
the Inventions for the exclusive benefit of the Company and the Consultant will
not claim or apply for registration or challenge the Company’s registration of,
any such Intellectual Property Rights. The Consultant's acceptance of the terms
of this Agreement constitutes its respective absolute, unconditional and
irrevocable assignment, transfer and conveyance of all past, present and future
right, title, benefit and interest in and to all Intellectual Property Rights in
respect of the Inventions. The Consultant hereby waives in favor of the Company
all claims of any nature whatsoever that either party now has or hereafter may
have for infringement of any Intellectual Property Rights for the Inventions so
assigned to the Company. To the extent that copyright may subsist in the
Inventions, the Consultant hereby waives all past, present and future moral
rights it may have.

5.3.

Intellectual Property Protection: The Inventions and all related Intellectual
Property Rights will be the absolute and exclusive property of the Company. The
Company may apply for patent, copyright or other intellectual property
protection in the Company’s name or, where such procedure is proper, in the
Consultant's





3













name, anywhere in the world. The Consultant will, at the Company’s request,
execute all documents and do all such acts and things considered necessary by
the Company to obtain, confirm or enforce any Intellectual Property Rights in
respect of the Inventions. If the Company requires but is unable to secure the
Consultant's signature for any such purpose in a timely manner, the Consultant
hereby appoints any duly authorized officer or agent of the Company as its
"Attorney-in-Fact" in accordance with applicable law, to act for the Consultant
 in its place and stead to execute and deliver any such documents and
instruments and to do all other lawfully permitted acts, matters and things to
carry out the intent of this Section 5, with the same legal force and effect as
if executed by the Consultant.

5.4.

Copyrights in Works: Any Works created by the Consultant in the course of or
relating to its retention hereunder by the Company or with any other member of
the Group are subject to the "work for hire" provisions of sections 101 and 201
of the United States Copyright Law, Title 17 of the United States Code. All
right, title and interest to copyrights in all Works that have been or will be
prepared by the Consultant in the course of or relating to the retainer
hereunder with the Company or with any other member of the Group will be the
property of the Company. The Consultant acknowledges and agrees that, to the
extent the provisions of the copyright laws of the United States do not vest in
the Company the copyrights to any Works, the Consultant hereby irrevocably
assigns to the Company all right, title and interest to copyrights which the
Consultant may have in any Works. The Consultant will disclose to the Company
all Works, will execute and deliver all applications, registrations and
documents relating to the copyrights in the Works and will provide assistance to
secure the Company’s title to the copyrights in the Works. The Company will be
responsible for all expenses incurred in connection with the registration of all
copyrights. The Consultant hereby waives any moral rights which the Consultant
may have under any copyright legislation or similar legislation anywhere in the
world or otherwise with respect to the Works.

6.

Confidentiality

6.1.

Confidentiality: The Consultant will retain all Confidential Information
developed, utilized or received by each member of the Group in the strictest
confidence and will not disclose or permit the disclosure of Confidential
Information in any manner other than in the course of or relating to the
retainer hereunder or as required by law or a regulatory authority having
jurisdiction. The Consultant will not use Confidential Information for its
personal benefit or permit it to be used for the benefit of any Person other
than the Company, either during the Term or any time thereafter. The Consultant
will take all reasonable precautions to prevent any Person from having
unauthorized access to Confidential Information or use of it. In particular, the
Consultant will not copy, modify or distribute any Confidential Information, in
whole or in part, except with the written approval of the Company or as may be
required to carry out its duties under this Agreement. All copies of
Confidential Information, and all documents and electronic or other records
which now or hereafter may contain Confidential Information are and will remain
the exclusive and absolute property of the Company. The Consultant agrees to
hold all confidential or proprietary information received by the Company from a
third party to which the Company owes an obligation of confidentiality in the
strictest confidence and will not use such information for the benefit of anyone
other than the Company or the third party without the prior written consent of
the Company. The Consultant agrees not to use the Company’s name or refer to the
Company in any advertising or publicly whatsoever including, without limitation,
any interview or press release, without the prior written consent of the
Company.

6.2.

Exceptions: Any obligations specified in paragraph 6.1 will not apply to the
following

(a)

any information that is presently in the public domain;

(b)

any information that subsequently becomes part of the public domain through no
fault of the parties hereto;

(c)

any information obtained by the Consultant from a third party with a valid right
to disclose it, provided that such third party is not under a confidentiality
obligation to the Company and the Company is not under a confidentiality
obligation to such third party;

(d)

any information that was independently developed by the Consultant or was
otherwise in its lawful





4













possession prior to receipt from the Company, other than through prior
disclosure by the Company, as evidenced by such parties' business records; or

(e)

any information which is made subject to an order by judicial or administrative
process requiring the receiving party to disclose any or all of the Information
disclosed to it, provided however that the receiving party will have promptly
notified the disclosing party and allowed the disclosing party reasonable time
to oppose such process before disclosing any of such Information disclosed to it
by the disclosing party.

7.

Termination

7.1.

Termination by Consultant on Notice: The Consultant may terminate this Agreement
upon the giving of thirty (30) calendar days’ written notice to the Company.
7.2.  Termination by Company for Breach: The Company may terminate this
Agreement, without notice or payment in lieu thereof, for Breach.

7.3.

Termination by Company on Notice: The Company may terminate this Agreement at
its sole discretion and for any reason upon giving thirty (30) calendar days
written notice to the Consultant.




7.4.

Return of Company Property: Upon termination of this Agreement, the Consultant
will promptly return to the Company all Company property including all written
Information, tapes, discs or memory devices and copies thereof, and any other
material on any medium in the possession or control of the Consultant pertaining
to the Business of the Group, without retaining any copies or records of any
Confidential Information whatsoever. The Consultant will also return any keys,
pass cards, identification cards or other property belonging to the Company.

7.5.

Provisions which Operate Following Termination: Notwithstanding any termination
of this

Agreement for any reason whatsoever, the provisions of sections 4, 5, 6 and 7 of
this Agreement and any other provisions of this Agreement necessary to give
efficacy thereto shall continue in full force and effect following any such
termination.

7.6.

On termination for any cause:

(a)

 any fees or expenses that are owing to the Consultant under section 3 up to the
date of termination will be made by the Company within 15 calendar days after
the date of termination;

(b)

 any amounts that are accrued for conversion into shares of the Company under
Section 3 up to the date of termination will be made by the Company within 15
calendar days after the date of termination and

(c)

all profit sharing, other payments and participation in any option plan under
Section 3 will cease on the date of termination.

8.

Regulatory Filings

8.1.

Regulatory Filings: The Consultant acknowledges and agrees that the Company may
be required to make certain filings with the Securities and Exchange Commission
disclosing the terms of this Agreement, including, the SEC. In addition,
Consultant acknowledges that it will be required to file a Schedule 13G with the
SEC upon issuance of the Shares and thereafter if additional shares are issued
amendments and filing of other forms and undertakes to make any such filings as
and when they become due.

8.2.

Privacy: The Consultant understands that the Company may collect, use or
disclose personal information (the "Personal Information") about the Consultant
as required for those purposes necessary for the conduct of the contract
relationship (including security; payment; planning and management; and equity
plan, pensions and benefit administration) and the Consultant hereby consents to
such disclosure. The Consultant understands that the Company may disclose
Personal Information to the regulatory bodies and the Consultant hereby consents
to such disclosure.




9.

General Provisions





5













9.1.

Agreement Voluntary and Equitable: The parties agree that they each have
carefully considered and understand the terms contained in this Agreement, that
the terms are mutually fair and equitable, and that they each have executed this
Agreement voluntarily and of their own free will.

9.2.

Irreparable Harm: The Consultant acknowledges and agrees that any breach of
section 5 and

Paragraph 6.1 of this Agreement by it will cause irreparable harm to the Company
and in addition to all of the remedies available to the Company by law, the
Company will be entitled to equitable relief including without limitation,
injunctive relief to ensure compliance with section 5 and paragraph 6.1 of this
Agreement.

9.3.

Assignment and Inurement: The Consultant may not assign this Agreement, any part
of this

Agreement or any of its rights nor obligations under this Agreement without the
prior written consent of the Company. This Agreement inures to the benefit of
and is binding upon the Consultant and the Company and each such party’s
respective heirs, executors, administrators, successors and permitted assigns,
as the case may be.

9.4.

Severability: If any provision or portion of this Agreement is determined to be
invalid or

unenforceable for any reason, then that provision or portion thereof will be
severed from this Agreement and the balance of this Agreement will remain in
full force and effect.

9.5.

Entire Agreement: This Agreement contains the whole agreement between the
parties hereto with respect to the subject matter herein, and there are no
representations, warranties, collateral terms or conditions, express or implied,
other than as set forth in this Agreement. This Agreement supersedes any written
or oral agreement or understanding between the parties. No change or
modification of this Agreement will be valid unless it is in writing and
initialed by all parties.

9.6.

Notice: Any notice required or permitted to be given hereunder must be in
writing and will be

sufficiently given or made if sent by registered mail or commercial courier or
delivered by hand to the address of the parties set forth below or sent
electronically to facsimile numbers or E-mail addresses set forth below




If to the Company:

Champion Pain Care Corporation

48 Wall Street

New York, NY 10005

Attention:

Terrance Owen, CEO

Fax No.:

1-775-546-0312

Email:

terry@championpaincare.com








6













If to the Consultant:

CPGM, LLC

200 Red Tail Court

Ashton, MD 20905

Attention:

J’Von Spann, Manager

Fax No.:

1-240-342-2598

Email:

jvonspann@icloud.com




Any notice given by facsimile or e-mail will be deemed to have been given and to
have been received on the day it is sent if it is a business day and otherwise
on the next succeeding business day or, if by commercial courier, the day after
it is sent or, if mailed, on the third business day following the mailing
thereof (excluding each day during which there exists any interruption of postal
services due to strike, lockout or other cause). Addresses for notice may be
changed by giving notice in accordance with this paragraph 9.6.

9.7.

Non-waiver: No failure or delay by either the Consultant or the Company in
exercising any power or right under this Agreement will operate as a waiver of
such power or right. Any consent or waiver by the Consultant or by the Company
to any breach or default under this Agreement will be effective only in the
specific instance and for the specific purpose for which it was given.

9.8.

Further Assistance: The parties will execute and deliver any documents and
perform any acts

necessary to carry out the intent of this Agreement.

9.9.

Governing Laws: This Agreement shall be exclusively governed by and interpreted
in accordance with the laws from time to time in force in New York and the laws
of the United States applicable thereto. For the purpose of all legal
proceedings, this Agreement shall be deemed to have been performed in the State
of New York and the courts of the State of New York shall have exclusive
jurisdiction to entertain any action arising under this Agreement. The parties
hereto each hereby attorns to the jurisdiction of the courts of the State of New
York.

9.10.

Independent Legal Advice: The Consultant acknowledges that it has been given an
opportunity to seek independent legal advice with respect to the terms of this
Agreement prior to its execution and has been advised to do so by the Company
and that it understands the terms and its rights and obligations under this
Agreement.

9.11

Name change: All parties agree that this agreement will remain in full force and
effect if the Company changes its name at any time after the Effective Date.

9.12.

Counterparts: This agreement may be executed in two counterparts and by
facsimile or electronic transmission, each of which will be deemed to be an
original and both of which will constitute one agreement,

[SIGNATURE PAGE FOLLOWS]





7



















In Witness Whereof, the parties have signed their names as of the date first
above written.  







CHAMPION PAIN CARE CORPORATION.







By: /s/ Terrance Owen

    Terrance Owen, CEO













CGPM, LLC (Consultant)










/s/ J’von Spann

J’Von Spann, Managing Director







Witnessed By:




/s/ Katie D. Spann

Witness Signature




Katie D. Spann

Print Name





8
















SCHEDULE “A”

DUTIES AND RESPONSIBILITIES OF THE CONSULTANT









(a)

Consultant will use its best efforts to introduce funding sources to the Company
and will pre-screen each accordingly.



(b)

Consultant will identify existing Pain Management Clinics that meets Company’s
criteria and could potentially be acquired by Company (“the Prospects”).



(c)

Consultant will make initial contact with Principal Owner(s) of the Prospects
and introduce the Company’s business model.



(d)

Consultant will coordinate conference calls between the principals of the
Company and the Prospects.



(e)

Consultant will obtain all pertinent documentation necessary that allows Company
to perform its initial assessment of the Prospects.



(f)

Consultant will assist in the negotiation of acquisition price and final
transaction fulfillment.



(g)

Consultant will provide such other services that the Consultant and any Board
member of the Company mutually agree that the Consultant shall provide.





9





